DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 is being interpreted under 35 U.S.C. 112(f) for reciting “imaging means for”, “computing means for” and “storing means for” which are represented respectively by the “mobile device” as shown in Fig. 3, 300 and ¶ 0039 of the Instant Specification and the “remote server” and the “database” as described in ¶ 0040 of the Instant Specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2021/0208822 A1 to Veenma (“Veenma”) in view of United States Patent Application Publication No. 2003/0080191 A1 to Lubow et al. (“Lubow”).
As per claims 1, 13 and 20, the claimed subject matter that is met by Veenma includes:
a method, comprising (Veenma: Abstract): 
a plurality of labels each having a unique pre-printed indicia (Veenma: ¶¶ 0052, 0063 and 0106 and Fig. 2); 
printing data corresponding to product information on at least one of the plurality of labels, such that the data is printed on a same side of the least one label as the unique pre-printed indicia (Veenma: ¶¶ 0054, 0063 and 0108 and Fig. 2); 
reading the data and the unique pre-printed indicia on the least one label with an imaging device coupled to a computing device (Veenma: ¶¶ 0055 and 0109); 
associating the machine-readable data with the unique pre-printed indicia to create an association (Veenma: ¶¶ 0056 and 0110); and 
storing the association in a memory (Veenma: ¶¶ 0056 and 0110).
Veenma fails to specifically teach 1.) loading a plurality of labels each having a unique pre-printed indicia into a printer and 2.) machine-readable data. The Examiner provides Lubow to teach and disclose these claimed features.
The claimed subject matter that is met by Lubow includes:
loading a plurality of labels each having a unique pre-printed indicia into a printer (Lubow: ¶¶ 0032 “A number of pre-printed labels in the label stock 135 can therefore be stored ahead of time, e.g., in rolls, and used when needed by the label printer 145” and 0037 “If the first bar code information has been pre-printed on the label, the printer 145 need only print the second bar code information and human readable information during a production run”)
printing machine-readable data corresponding to product information on at least one of the plurality of labels (Lubow: ¶¶ 0032-0037 “a number of stock labels 135 can be pre-printed with a product identifier bar code, and additional information related to the production run can be added in a supplemental, second bar code symbol to form a composite bar code symbol along with the associated human readable data”)
Veenma teaches a product labeling system and method. Lubow teaches a comparable product labeling system and method that was improved in the same way as the claimed invention. Lubow offers the embodiment of loading a plurality of labels each having a unique pre-printed indicia into a printer and machine-readable data. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific labels as disclosed by Lubow to the labels as taught by Veenma for the predicted result of improved product labeling systems and methods. No additional findings are seen to be necessary. 
As per claims 2 and 14, the claimed subject matter that is met by Veenma and Lubow includes:
wherein the imaging device reads the machine-readable data and the unique pre-printed indicia substantially simultaneously (Veenma: ¶¶ 0055 and 0109).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claims 1 and 13, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Veenma and Lubow includes:
further comprising attaching at least one of the plurality of labels to an individual product item (Lubow: ¶ 0036).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Veenma and Lubow includes:
further comprising managing the individual product item with the stored association of the machine-readable data and the unique pre-printed indicia (Veenma: ¶¶ 0056-0059, 0079 and 0082).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Veenma and Lubow includes:
further comprising determining an inventory status of the individual product item with the association (Veenma: ¶¶ 0072-0082).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Veenma and Lubow includes:
wherein the memory comprises a database (Veenma: ¶ 0110).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 7 and 16, the claimed subject matter that is met by Veenma and Lubow includes:
wherein the machine-readable data comprises a product identifier for the product (Lubow: ¶¶ 0012 and 0014).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claims 1 and 13, and are incorporated herein.
As per claims 8 and 17, the claimed subject matter that is met by Veenma and Lubow includes:
wherein the unique pre-printed indicia comprises a unique serial number (Lubow: ¶¶ 0045, 0048 and 0049).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claims 1 and 13, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Veenma and Lubow includes:
wherein the unique serial numbers of the plurality of labels comprise sequential values (Lubow: ¶ 0049).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Veenma and Lubow includes:
further comprising reading both the lowest unique serial number and the highest unique serial number of the plurality of labels and inferring the remaining serial numbers of the plurality of labels (Lubow: ¶ 0049).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claim 1, and are incorporated herein.
As per claims 11 and 18, the claimed subject matter that is met by Veenma and Lubow includes:
wherein each of the plurality of labels further comprises a radio frequency identification (RFID) circuit for storing the unique pre-printed indicia (Lubow: ¶¶ 0034 and 0045).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claims 1 and 13, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Veenma and Lubow includes:
wherein the memory comprises cloud storage (Veenma: ¶ 0110).
The motivation for combining the teachings of Veenma and Lubow are discussed in the rejection of claim 13, and are incorporated herein.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veenma in view of Lubow as applied in claims 1 and 13, and further in view of United States Patent Application Publication No. 2017/0330194 A1 to Gibbs (“Gibbs”).
As per claims 12 and 19, Veenma and Lubow fail to specifically teach wherein the radio frequency identification (RFID) circuit comprises one of a Near-Field Communication (NFC) circuit and an Ultra High Frequency (UHF) circuit. The Examiner provides Gibbs to teach and disclose these claimed features.
The claimed subject matter that is met by Gibbs includes:
wherein the radio frequency identification (RFID) circuit comprises one of a Near-Field Communication (NFC) circuit and an Ultra High Frequency (UHF) circuit (Gibbs: ¶¶ 0043 and 0046)
Veenma and Lubow teach product labeling systems and methods. Gibbs teaches a comparable product labeling system and method that was improved in the same way as the claimed invention. Gibbs offers the embodiment wherein the radio frequency identification (RFID) circuit comprises one of a Near-Field Communication (NFC) circuit and an Ultra High Frequency (UHF) circuit. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific tag as disclosed by Gibbs to the tags as taught by Veenma and Lubow for the predicted result of improved product labeling systems and methods. No additional findings are seen to be necessary. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent No. 7,766,240 B1 to Grant (“Grant”) teaches and discloses a “pre-printed case label is provided for labeling cases that contain item-level packages such as clamshells of produce or loose bulk produce. The pre-printed case label includes a common identifier and space for adding a tag that includes a unique identifier. A case that includes the pre-printed case label and the tag provides case-level traceability through the distribution chain. Additionally, the item-level packages, or items of loose bulk produce, can include their own individual traceability codes to extend the traceability down to the item level. Methods provided herein associate non-lot-specific information, like brand and quantity, and lot-specific information, like harvest event data, with the unique identifier” (Grant: Abstract).
United States Patent Application Publication No. 2005/0074588 A1 to Coburn (“Coburn”) teaches and discloses a “fabric label for a product, wherein at least the top side of the fabric label is conventionally printed with a printing press with general information that is applicable to a plurality of products and a toner jet receptive coating is located on at least a portion of the top side of the conventionally printed top side of the fabric label, wherein at least a portion of the toner receptive coating is printed with laser jet printing with specific product information, without any ink jet printing, to reduce smearing and improved print resolution. Also, a computer-readable medium for creating a product label is also disclosed with a first plurality of electronic files with each file having general product information and a second plurality of electronic files with each file directed to specific product information along with a process for electronically displaying the general and specific product information” (Coburn: Abstract).
International Publication No. WO 2014/183162 A1 to McKinnon (“McKinnon”) teaches and discloses a “method and device for dynamic labelling enables efficient, accurate and updateable labelling. The method includes scanning at a first device a blank label associated with a first item to obtain a first identifier associated with the first item. A server then retrieves first label data based upon the first identifier. A label is then printed at the first device on the blank label for the first item based upon the first label data” (McKinnon: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627